          Case 1:20-cv-04003-LJL Document 38 Filed 06/02/20 Page 1 of 8



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 JOSE HERNANDEZ; KEITH GURGUI;
 RASHETA BUNTING; KAREN LUXTON
 GOURGEY, ED.D; DISABILITY RIGHTS                        CASE NO: 1:20-cv-4003 (LJL)
 NEW YORK; NATIONAL FEDERATION
 OF THE BLIND OF NEW YORK STATE,                    STIPULATION OF SETTLEMENT AND
 INC.; AMERICAN COUNCIL OF THE                      ORDER FOR THE WITHDRAWAL OF
 BLIND OF NEW YORK, INC.; and                         THE MOTION FOR TEMPORARY
 CENTER FOR INDEPENDENCE OF THE                         RESTRAINING ORDER AND
 DISABLED, NEW YORK,                                    PRELIMINARY INJUNCTION

                        Plaintiffs,

        -against-


 THE NEW YORK STATE BOARD OF
 ELECTIONS, DOUGLAS A. KELLNER,
 Co-Chair and Commissioner, ANDREW
 SPANO, Commissioner, PETER S.
 KOSINSKI, Co-Chair and Commissioner,
 TODD D. VALENTINE, Co-Executive
 Director, and ROBERT A. BREHM, Co-
 Executive Director, in their official capacities
 at the New York State Board of Elections.

                        Defendants.



       WHEREAS, Plaintiffs filed a Complaint dated May 22, 2020, alleging that Defendants’

Absentee Voting program is inaccessible to individuals with disabilities and therefore in

violation of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq., and Section

504 of the Rehabilitation Act of 1973 (Section 504), 29 U.S.C. § 794 (Dkt. 1); and

       WHEREAS on May 27, 2020, Defendant New York State Board of Elections

(“NYSBOE”) adopted a number of measures toward improving access to absentee ballots

including but not limited to providing an accessible request form and instructions on its website
            Case 1:20-cv-04003-LJL Document 38 Filed 06/02/20 Page 2 of 8



and providing directions to county boards of election concerning accessible absentee ballots;

       WHEREAS, the parties are interested in resolving the issues raised in Plaintiffs’ Motion

for Preliminary Injunction and Temporary Restraining Order (“PI/TRO Motion”) regarding the

June 23, 2020 Elections (Dkt. 8), and have negotiated in good faith for that purpose; and

       WHEREAS, the parties intend to resolve matters addressed in the PI/TRO Motion,

exclusively; and

       WHEREAS, nothing in this Stipulation shall be deemed an admission by either party and

the parties further agree that this Stipulation is without precedential value, and without prejudice

to the assertion of any claims, arguments, contentions and defenses whether or not otherwise

alleged in the Complaint; and

       WHEREAS, none of the parties is an infant or incompetent person;

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties and their

respective counsel as followed:

       1.      Defendants agree to instruct county boards of elections to provide by email an

accessible fillable PDF absentee ballot (“accessible absentee ballot”) to voters who have a

disability that prevents them from privately and independently using a paper absentee ballot.

       2.      Defendants agree to announce the new accessible absentee ballot program in a

press release and on the NYSBOE website by June 3, 2020.

       3.      Defendants agree to issue written mandatory instructions on or before

Wednesday, June 3, 2020 that comprehensively instruct county boards of elections how to 1)

provide the accessible absentee ballot request form on their respective websites, 2) process

accessible absentee ballot requests, and 3) deliver and receive accessible absentee ballots. These

written mandatory instructions to all county boards of elections will include a copy of this



                                                 2
             Case 1:20-cv-04003-LJL Document 38 Filed 06/02/20 Page 3 of 8



Stipulation.

       4.       Defendants agree to ensure that county boards of election begin to process

accessible absentee ballot requests on or before Friday, June 5, 2020.

       5.       Defendants agree that voters may submit the accessible absentee ballot request

form via United States mail, fax or email. If a county board of elections chooses to create an html

webform for absentee ballot requests that includes the accessibility component, Defendants agree

such format is acceptable.

       6.       Defendants agree that voters may submit an electronic request for an accessible

absentee ballot at any time up until June 16, 2020, seven (7) days prior to the June 23, 2020

Elections.

       7.       Defendants agree that a typed or electronic signature is an acceptable signature on

the absentee ballot request form. The form of the accessible absentee ballot application shall be

as provided in Exhibit “A” and its associated metadata, as provided to Plaintiffs by Defendants

on June 2, 2020, at 2:05 p.m.

       8.       Defendants agree that the form to request an accessible ballot and instructions for

submitting the same or otherwise requesting an accessible absentee ballot shall be available on

the website of the NYSBOE in an accessible format by no later than June 3, 2020.

       9.       The accessible absentee ballot application form and instructions shall be made

available on the front page of the NYSBOE’s website, as well as in the “Absentee Voting” and

“Meeting Voter Access Needs” sections of the NYSBOE’s website.

       10.      Defendants agree to instruct county boards of elections to make available to the

voter an accessible absentee ballot “as soon as practicable” upon the voter’s request, pursuant to

N.Y. Election Law § 8-406.



                                                 3
          Case 1:20-cv-04003-LJL Document 38 Filed 06/02/20 Page 4 of 8



       11.     Defendants agree that upon receipt of a voter’s request for an accessible absentee

ballot, county boards of elections or their agents will, pursuant to mandatory directive of the

NYSBOE, generate a ballot that is screen readable using common assistive technology, such as

Job Access with Speech “JAWS” software, Apple VoiceOver, and Android TalkBack, which

shall include insertion of tags and fillable objects so that it can be completed independently and

privately by the requesting individual using standard, accessible technology, namely a screen

reader program. The accessible absentee ballot shall meet WCAG 2.0 AA standards for a PDF.

       12.     Defendants agree that it will instruct county boards of elections that the ballot will

be accompanied with accessible instructions on how to return the ballot, including instructions to

place the ballot in an envelope and sign the back of the envelope. Defendants will further instruct

county boards of elections that a postage paid envelope and oath envelope will be provided by

mail to voters who request an accessible absentee ballot any day up until June 16, 2020, seven

(7) days prior to the June 23, 2020 Primary Election.

       13.     Defendants shall ensure that an envelope template that can be printed shall be

provided by email to all voters who request an accessible absentee ballot. To the extent

practicable, the accessible absentee ballot and electronically provided envelopes shall be in the

same general form as provided to UOCAVA voters.

       14.     Defendants agree to instruct county boards of election to accept a signature

anywhere on the absentee ballot envelope.

       15.     Defendants agree that the attestation on the accessible ballot oath envelope will be

the same as the paper ballot oath envelope.

       16.     Defendants agree that upon completion of the ballot, the voter may return the

printed accessible absentee ballot using the United States Postal Service or hand delivery to the



                                                 4
          Case 1:20-cv-04003-LJL Document 38 Filed 06/02/20 Page 5 of 8



county board of elections.

       17.     Defendants agree that submission deadlines for accessible absentee ballots shall

be the same as for paper absentee ballots.

       18.     Defendants agree that any accessible absentee ballot requested, completed, and

returned pursuant to this Stipulation shall be canvassed in accordance with N.Y. Election Law.

       19.     Defendants agree that this Stipulation pertains only to the June 23, 2020 Primary

Election, and that this Stipulation does not apply to any subsequent elections or resolve issues

that may remain in Plaintiffs’ Complaint.

        20.    Within 45 days after the June 23, 2020 Primary Election, Defendants shall publish

a publicly-available report containing the following information:

               a. The number of individuals with disabilities who requested an accessible
                  absentee ballot;

               b. The number of individuals who were provided an accessible absentee ballot;
                  and

               c. Descriptions of any complaints or feedback received from voters with
                  disabilities regarding accessible absentee ballots and descriptions of how any
                  complaints were resolved.

       21.     In consideration for entering into this Stipulation, Plaintiffs hereby agree to

withdraw their PI/TRO Motion.

       22.     The parties agree that the Court shall have authority to enforce this Stipulation

and to resolve disputes that arise under it.

       23.     This Stipulation embodies the entire agreement of the parties as it relates to the

PI/TRO Motion.




                                                 5
  Case 1:20-cv-04003-LJL Document 38 Filed 06/02/20 Page 6 of 8



Dated: June 2, 2020

__________________________
Amanda B. Pearlstein
DISABILITY RIGHTS NEW YORK
25 Chapel Street, Suite 1005
Brooklyn, NY 11201
Phone: 518-512-4841
Fax: 518-427-6561 (not for service)
Amanda.Pearlstein@drny.org

__________________________
Christina Brandt-Young
 DISABILITY RIGHTS ADVOCATES
 655 Third Avenue, 14th Floor
 New York, NY 10017
 Tel: (212) 644-8644
 Fax: (212) 644-8636
cbrandt-young@dralegal.org

_________________________
Eve Hill
Brown Goldstein & Levy, LLP
120 E. Baltimore Street, #1700
Baltimore, MD, 21202
Tel.: (410) 962-1030
Fax: (410) 385-0869
EHill@browngold.com

Attorneys for Plaintiffs



NEW YORK STATE BOARD OF ELECTIONS

By:___________________________


By:___________________________

Todd. D. Valentine Co-Executive Director
Robert A. Brehm Co-Executive Director
New York State Board of Elections
40 North Pearl Street -Floor 5
Albany, New York 12207

(518) 474-6367

                                      6
  Case 1:20-cv-04003-LJL Document 38 Filed 06/02/20 Page 7 of 8




Dated: June 2, 2020


Amanda B. Pearlstein
DISABILITY RIGHTS NEW YORK
25 Chapel Street, Suite 1005
Brooklyn, NY 11201
Phone: 518-512-4841
Fax: 518-427-6561 (not for service)
1\J11.inda.l arlstcin@dmv. ru


Christina Brandt-Young
 DISABILITY RIGHTS ADVOCATES
 655 Third Avenue, 14th Floor
 New York, NY 10017
 Tel: (212) 644-8644
 Fax: (212) 644-8636
cbrand t-y )ungw1t1 ralcR<1l.org


Eve Hill
Brown Goldstein & Levy, LLP
120 E. Baltimore Street, # 1700
Baltimore, MD, 21202
Tel. : (410) 962-1030
Fax: (410) 385-0869
EHill(?i)browng Jlcl.c< m

Attorneys for Plaintiffs




NEW= ~CTIONS
By: Z - ~                             ~    -


().MJ. ~
Todd. D. Valentine Co-Executive Director
RobertA. Brehm Co-Executive Director
New York State Board of Elections
40 North Pearl Street -Floor 5
Albany, New York 12207

(518) 474-6367

                                      6
                Case 1:20-cv-04003-LJL Document 38 Filed 06/02/20 Page 8 of 8



              LETITIA JAMES
              Attorney General, State of New York
              Attorney for Defendants


           By: ______________________
             Seth J. Farber
             Assistant Attorney General
             28 Liberty Street
             New York, New York 10005
             (212) 416-8029
             Seth.Farber@ag.ny.gov




              SO ORDERED:

IT IS FURTHER ORDERED that the conference               _____________________________________
previously set for June 4, 2020 is CANCELLED.
                                                                       Honorable Lewis J. Liman
                                                                      United States District Judge


              Dated: New York, New York

               June 2, 2020




                                                    7
